Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 01/31/2019, assigned serial 16/322,438 and titled “Recording video of an operator and surrounding visual field".
The following is an examiner's statement of reasons for allowance: 
Ricci reference (2014/0306799) discloses a system that determines if a user in contact with the vehicle is an unauthorized user comprises identifying facial features of the user in contact with the vehicle by at least one image sensor and comparing the identified facial features with facial features of authorized users.. detect and identify a person near or within a vehicle as an authorized or an authorized user. Davis teaches one or more image capturing devices that determines presence and absence of a face associated with an owner or authorized users. However, none of the documents discloses the feature of " a device verification processor coupled to the body, the device verification processor configured to automatically determine, in a first setting of a privacy mode, when selected by the driver, a device attribute indicative of a beacon device attained by the driver in the vehicle in response to a determination that a personal attribute has no probable match; and configured to automatically determine, in a second setting of the privacy mode, when selected by the driver, the device attribute indicative of the beacon device without an attempted determination of the personal attribute,"  of the invention as set forth in claims 1-19 and 22. Furthermore, the cited references do not disclose “a detachable body configured to be mounted on a windshield of a vehicle, the detachable body containing a plurality of apertures, the detachable body housing: a plurality of video cameras located at the plurality of apertures, the plurality of video cameras configured to capture surrounding views from the detachable body, one of the plurality of video cameras at a first aperture of the plurality of apertures and on a first side surface of the detachable body facing a driver seat of the vehicle in response to the detachable body being mounted on the windshield of the vehicle, one of the plurality of video cameras at a second aperture of the plurality of apertures and on a second side surface of the detachable body facing outside of the vehicle through the windshield in response to the detachable body being mounted on the windshield of the vehicle” of the invention in claim 20. Meanwhile, as a result of these features, the invention as set forth in claims 1-22. produces the advantageous effect of "improving the intelligent driver monitoring systems more particularly in smart cities. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1-20 and 22 are allowed.
Claim 21 is canceled.



Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667